DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-9 are rejected under 35 USC § 103

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin; Chungong (US 20160132429 A1) [Lin] in view of KANDIRAJU; Gokul B. et al. (US 20130332648 A1)[Kandiraju] further in view of Chang; Yee-Hsiang et al. (US 20100205369 A1) [Chang]
Regarding Claim 1, Lin discloses, A method for performing mapping information management regarding a redundant array of independent disks (RAID), 5comprising: 
writing data into a data region of the RAID in a redirect-on-write (ROW) manner, wherein the data being written is written into at least one of a plurality of protected access units in the data region, and recording mapping information between logical addresses of the data being written 10into the protected access units and respective protected-access-unit addresses (p-addresses) of the protected access units into a logical-address-to-p-address (L2p) table within a table region of the RAID ([0034] “… In a scenario in which the storage device is a RAID, the segment refers to an entire stripe”; [0035] “…After the storage device using the redirect-on-write receives a write IO, the write IO carries a logical address. … When data is written into the same logical address for the second time, another new physical address is allocated from the physical space, the data is written into the other new physical address, and a mapping relationship between the logical address and the other new physical address is established (recorded) in the mapping table”. [0005] “Generally, redundant array of independent disks (RAID) protection is used for the storage device. ... 8-disk RAID5 is used as an example to describe impact of a write penalty on write performance. The 8-disk RAID5 consists of seven data disks (D) and one parity disk (P). ..”. Examiner indicates that establishing mapping relationship of logical and physical address in the table is same as recording mapping information and the mapping table that contains logical to physical mapping is same as the L2P table. RAID system uses parity bits and hence provides error recovery and fault tolerance which makes the RAID system a protected access unit.); 
However, Lin does not explicitly facilitate - maintaining an updating list comprising a set of L2p table entries, and maintaining a recovery log corresponding to the updating list in a log region of the RAID for power failure recovery and updating L2p table in NVM when two same location L2p table entry reaches a threshold value of 2.
Kandiraju discloses, in response any of the written data being updated, maintaining an updating list comprising updated L2p table entries respectively corresponding to the updated data and further comprising auxiliary information respectively corresponding to for the  updated data in a random access memory (RAM) ([0028] “…FIG. 4 shows one example of how the FTL 114 maintains tag and group information for providing data versioning flash memory … A tag area 404 comprises … an entry 414 with a logical-to-physical (L2P) pointer, an entry 416 with a tag list pointer”. [0029] “FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402. … The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page”. Examiner indicates that data versioning creates a different version of the same data (pointed by same logical address) if some portion of the data gets updated. It is similar to partial data update. Also, entry 414 and 416 in 404 is similar to the updating list comprising L2P table entries. The tags 502.. are the auxiliary information in 420 which is the expansion of updating list 416. By definition, flash memory is a type of non-volatile random-access memory(RAM). ), and
maintaining a recovery log 20 comprising the updated data in a log region of the RAID, for power failure recovery, wherein the auxiliary information points to a respective location in the recovery log ([0029] “FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402. … The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page”. Examiner indicates that having each version pointer starting from the first physical address (FIG.4 420) is the recovery log. Kandirazu did not separate the space as different regions but the next version pointers 426 in 420 within 404 can be considered log region since it contains the logs or pointers to the different versions. Applicant's recovery log helps recover L2p table and Kandiraju's recovery log helps recover all the L2p table entries corresponding to an LPN. In both cases getting PPN for an LPN helps recovering the data pointed to by the PPN.); and 
	according to the auxiliary information of the updating list, detecting whether a number of L2p table entries corresponding to a same location in the recovery log reaches a predetermined threshold being at least two, and when a number of L2p table entries corresponding to a same location reaches the predetermined threshold,  updating the 30L2p table with the L2p table entries in the updating list corresponding to 2Appl. No. 16/297,737Reply to Office action of December 08, 2020the same location, wherein said L2p table entries corresponding to the same location represent updated data that are supposed to be stored into a same protected access unit within the table region ([0029] “… FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402. As can be seen, the tag 502, 504, 506, 508 of each physical page comprises the same group number, Group1, since each physical page is part of the same group, Group1. Each tag 502, 504, 506, 508 also includes the same ID, ID1, since the physical pages PPN1, PPN2, PPN3, and PPN4 are all part of the same inode (i.e., file or directory). The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page”. Examiner indicates that same group number and same ID is similar to ‘same-location L2p table entries’ and ‘same protected access unit’. FIG. 4 shows LPN1 is in table entry 404 and contains 420 for all physical entries. Both the prior arts and the applicant updates L2p table for each ROW in different ways. Applicant saves it in an updated list which is a temporary-second L2p table. Prior arts do not retain temporary updating list. Instead to get benefit of the temporal and spatial localities it depends on cache and volatile memory to retain the updated L2p table entry as long as possible before it reaches the non-volatile memory. Applicant uses a threshold of 2 same location L2P entries to update the main L2P table in the non-volatile memory. Kandiraju relies on cache capacity as the threshold to update the main L2P table in the non-volatile memory). 

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because 

Lin and Kandiraju taught mapping information management regarding a redundant array of independent disks (RAID), redirect-on-write (ROW), logical-address-to-p-address (L2P) table, recovery log and updating main L2p table once some threshold criteria is met. Applicant uses two same location L2p table entries as a threshold to trigger an L2p table update to non-volatile memory (NVM). Kandiraju relies on cache capacity as threshold to update main L2p table in NVM. A question may be raised that Kandiraju does not teach a predefined threshold. To address this Chang is quoted.
Chang discloses, according to the auxiliary information of the updating list, detecting whether a number of L2p table entries corresponding to a same location in the recovery log reaches a predetermined threshold being at least two, and when a number of L2p table entries corresponding to a same location reaches the predetermined threshold,  updating the 30L2p table with the L2p table entries in the updating list [corresponding to 2Appl. No. 16/297,737Reply to Office action of December 08, 2020the same location, wherein said L2p table entries corresponding to the same location represent updated data that are supposed to be stored into a same protected access ] ([0048] “..the virtual disk can be divided into multiple virtual disk address intervals (.. "VAN"). Each VAN can be a block of 64 kB, 128 kB, 1 MB, or other sizes..”. Claim 2: “The method of claim 1 wherein in the second determining step, if the size of the data block of the respective interval exceeds a predefined threshold, write the data of the respective interval to the storage unit.” Chang uses a predefined/predetermined threshold of data size in the VAN (a percentage of the size in VAN occupied by the data) to trigger a write of the data to the main storage before the VAN becomes full. Applicant uses a predetermined threshold of same location L2p to trigger an L2p table write to the main storage before the recovery log becomes full. Both uses similar technique to update data to the NVM storage for better protection of data at power failure scenarios.)
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chang’s method would have allowed Lin/Kandiraju to facilitate an early update of the L2p table to the NVM before L2p table entries stored in cache (similar to VAN) reaches a predetermined threshold level. The motivation would be to have a more efficient L2p table update policy for a RAID system where recovery after power failure would be more accurate to the pre-power failure system since L2p table will have mappings more close to the pre-power failure system. 

Regarding claim 3, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, The method of claim 1, wherein the auxiliary information indicates recovery log entries within the recovery log, and the recovery log entries point toward protected access units within the table region, to guide the L2p table to be updated according to the 10 updated L2p table entries in the updating list ([0029] “… FIG. 5 … Each tag 502, 504, 506, 508 also includes the same ID, ID1, since the physical pages PPN1, PPN2, PPN3, and PPN4 are all part of the same inode (i.e., file or directory). The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, Examiner indicates that the tags are the logs that points to the different versions of the physical pages and the physical pages are physical storage units and is similar to protected access units.).

Regarding claim 4, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, the method of claim 1, wherein the updating list comprises pointers respectively corresponding to the  updated L2p table entries, the pointers respectively point toward  15recovery log entries within the recovery log, and the recovery log entries point toward protected access units within the table region ([0029] “… FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402.… The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page”. Examiner indicates that the tags are the logs that points to the different versions of the physical pages and the physical pages are physical storage units and is similar to protected access units.).

Regarding claim 5, Lin/Kandiraju/Chang teaches all the limitations of claims 1 and 4.
Kandiraju further discloses, The method of claim 4, wherein the L2p table comprises at least one sub-table that is supposed to be updated with the  20updated L2p table entries ([0028] “…The L2P pointer points to the L2P entry 403 within the translation table 401 for the logical page”. Examiner indicates that entry 403 in L2P translation table points to table 404 and is similar to a sub-table.); and 
	a location of said at least one sub-table in the table region corresponds to the protected access units ([0029] “…FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the Examiner indicates that sub-table entry points physical pages that resides to physical storage units and is similar to the protected access units.).

Regarding claim 6, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, the method of claim 1, wherein the L2p table comprises at least one sub-table that is supposed to be updated with the 25updated L2p table entries (([0028] “…The L2P pointer points to the L2P entry 403 within the translation table 401 for the logical page”. Examiner indicates that entry 403 in L2P translation table points to table 404 and is similar to a sub-table and item 420 is in 404 and shows that the table gets updated with new physical pages.).

Regarding claim 7, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Kandiraju further discloses, the method of claim 1, wherein the updating list comprises at least two pointers respectively corresponding to said at least two same-location L2p table entries, said at least two pointers respectively point toward a same recovery log entry within the recovery log, and the same recovery log entry points toward the same protected access unit within the table region([0029] “… FIG. 5 shows one example of the tags 502, 504, 506, 508 associated with physical pages PPN1, PPN2, PPN3, and PPN4 of logical page LPN1 in the group table 402. As can be seen, the tag 502, 504, 506, 508 of each physical page comprises the same group number, Group1, since each physical page is part of the same group, Group1. Each tag 502, 504, 506, 508 also includes the same ID, ID1, since the physical pages PPN1, PPN2, PPN3, and PPN4 are all part of the same inode (i.e., file or directory). The tags 502, 504, 506, 508 each have different version numbers since each physical page PPN1, PPN2, PPN3, and PPN4 comprises a different version of the data associated with the logical page”. Examiner indicates that same group number and same ID is similar to ‘same-location L2p table entries’ and ‘same protected access unit’. FIG. 4 shows LPN1 is in table entry 404 and contains 420 which containing all physical entries.).

Regarding claim 8, Lin/Kandiraju/Chang teaches all the limitations of claim 1.
Lin further discloses, a storage system operating according to the method of claim 1, wherein the storage system comprises the RAID ([0034] “… In a scenario in which the storage device is a RAID, the segment refers to an entire stripe”).

Regarding claim 9, this claim is an apparatus claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.

Response to Arguments 
Applicant's arguments filed 01/10/2020 have been fully considered but they are not persuasive.
Applicant argues that the purpose of the pointers detailed in Claim I is for indicating a threshold which acts as a determination to update the main L2p table in the table region of the RAID with the corresponding entries in the updating list. But the pointers taught by Kandiraju are not for performing recovery. They are for enabling access of previous versions of data.



Applicant argues that Claim 1 teaches using a threshold of tags/auxiliary information to perform updating of the main table in the data region, said threshold being at least two and Lin/Kandiraju does not use threshold and updates mapping table on each ROW.
Examiner argues that both the prior arts and the applicant updates L2p table for each ROW in different ways. Applicant saves it in an updated list which is a temporary-second L2p table. Prior arts do not retain temporary updating list. Instead to get benefit of the temporal and spatial localities it depends on cache and volatile memory to retain the updated L2p table entry as long as possible before it reaches the non-volatile memory. Applicant uses a threshold of 2 same location L2P entries to update the main L2P table in the non-volatile memory. Kandiraju relies on cache capacity as the threshold to update the main L2P table in the non-volatile memory. In addition another art from Chang is quoted which teaches writing data to NVM based on some threshold before the volatile location becomes full. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamurthy; Naveen et al. (US 20150269025 A1): Teaches methods and structure for redirecting writes in Redundant Array of Independent Disks (RAID) systems. The memory is able to store mapping information that correlates Logical Block Addresses of a RAID volume with physical addresses of storage devices. The control unit is able to generate a request to write volume data to at least one of the physical addresses, to determine that a storage device has failed to complete the request, to alter the mapping information by correlating Logical Block Addresses for the request with physical addresses of a spare storage device, to redirect the request to the spare storage device, and to rebuild remaining Logical Block Addresses that are correlated with the storage device that failed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






02/25/2021

/M.S.H/Examiner, Art Unit 4192             
                                                                                                                                                                                           
/SHAWN X GU/
Primary Examiner, AU2138